Stayton, Associate Justice.
That parol evidence is admissible to prove that a deed, absolute upon its face, was executed upon trusts not reduced to writing, and to prove a resulting trust, is not an open question in this court. Mead v. Randolph, 8 Tex., 191; Miller v. Thatcher, 9 Tex., 482; McClenny v. Floyd, 10 Tex., 159; Grooms v. Rust, 27 Tex., 231.
The general rule is that title subsequently acquired by a vendor, who has conveyed land by deed with general warranty, inures to the benefit of his vendee; but under the facts of this case the rule has no application.
The conveyance which John Vance took to the property from Mrs. Tounge and Mrs. Gillum vested in him the naked legal title to the property in trust for John F. Brackenridge, with whose money and for whose benefit he made the purchase.
Vance held the legal title in trust for Brackenridge until he made *394the deed to him, and if Vance had not made satisfaction for his breach of warranty to Michaud, appellant could not have any higher or greater right than Vance himself had (Burchard Hubbard, 11 Ohio, 332); but it appears that Yance had made full satisfaction to Fretelliere, who was the independent executor of the will of Michaud, and also the testamentary guardian of appellant, for the breach of warranty of his deed to Michaud.
The authority of Fretelliere to make the settlement with Yance, which he did make, cannot be questioned. If August Fretelliere, the executor of the will of Michaud, and testamentary guardian of appellant, has not paid to her the money received from Yance in settlement of his broken warranty, she has her remedy against him.
The judgment of the district court is affirmed.
Affirmed.
[Opinion delivered June 23, 1882.]